Exhibit 10.1

 

Loan No. 0411094-9001

 

MODIFICATION AGREEMENT

 

THIS MODIFICATION AGREEMENT is entered into at Costa Mesa, California, as of
November 18, 2014, between lteris, Inc., a Delaware corporation, with an address
of 1700 Carnegie Avenue, Suite 100, Santa Ana, California 92705 (“Borrower”),
and California Bank & Trust, a California banking corporation, with an address
of 3420 Bristol Street, Costa Mesa, California 92626 (“Bank”).

 

WHEREAS, pursuant to that certain Amended and Restated Loan and Security
Agreement, dated February 4, 2009, between Borrower and Bank (as previously
amended, modified or supplemented, the “Loan and Security Agreement”), Bank
agreed to extend credit and make certain financial accommodations to Borrower,
subject to the terms and conditions set forth in the Loan Documents, including
without limitation a revolving line of credit which matures on December 1, 2014,
respecting which Bank agreed to lend to Borrower, upon Borrower’s request, a
revolving loan and advances thereunder (collectively, the “Revolving Loan”), in
the aggregate principal amount of up to Twelve and No/100 Million Dollars
($12,000,000.00) (the “Revolving Loan Amount”)

 

WHEREAS, the Revolving Loan is evidenced by that certain Amended and Restated
Revolving Note, dated February 4, 2009 (as previously amended, modified or
supplemented, the “Revolving Note”), by Borrower in favor of Bank in the face
amount of the Revolving Loan Amount;

 

WHEREAS, pursuant to the Loan and Security Agreement, Borrower granted Bank a
first-priority security interest in and lien on the personal property described
therein (the “Personalty”);

 

WHEREAS, the Loan and Security Agreement, the Revolving Note and all other
documents and instruments executed in connection with or relating to the
Revolving Loan or any other credit or financial accommodations extended by Bank
to Borrower under the Loan and Security Agreement are referred to herein,
collectively, as the “Loan Documents”; and the Personalty and all other
collateral granted to Bank to secure the Revolving Loan is referred to herein,
collectively, as the “Collateral”;

 

WHEREAS, Borrower has requested and Bank has agreed to make certain amendments
to the Revolving Loan and the Loan Documents in accordance with the terms and
conditions set forth herein; and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Bank mutually agree as follows:

 

1.                                      MODIFICATION

 

1.1                                            Recitals. The above recitals are
hereby made a part of this Agreement, and Borrower acknowledges and agrees that
each of the recitals is true, correct and complete.

 

1.2                                            Ratification. All of the terms,
covenants, provisions, representations, warranties and conditions of the Loan
Documents, as amended or modified hereby, are ratified, acknowledged, confirmed
and continued in full force and effect as if fully restated herein.

 

1.3                                            Collateral. Borrower confirms and
ratifies its continuing mortgage, pledge, assignment and grant of security
interest in and lien on the Collateral to and in favor of Bank as set forth in
the Loan Documents.

 

1.4                                            Principal Balance. Borrower
acknowledges, agrees and confirms that, as of the date hereof, the current
outstanding principal balance under the Revolving Loan is zero and a Stand-By
Letter of Credit has been issued and is outstanding for the account of Borrower
in the amount of $14,365.00.

 

1.5                                           Amendments to Loan and Security
Agreement.  The Loan and Security Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                     Section 1.1(a) (Revolving Loan) is
amended to extend the expiration date of Bank’s obligation to make advances
under the Revolving Loan and evidenced by the Revolving Note from December 1,
2014 to March 1, 2015 and the reference to “December 1, 2014” in
Section 1.1(a) is changed to “March 1, 2015”.

 

(b)                                     Section 6 of the Loan and Security
Agreement regarding the Stand-By Letters of Credit Subline is hereby amended as
follows:

 

(i)                                      The date set forth in the last sentence
of the first paragraph under Section 6, providing for the maximum expiration
date permitted for Stand-By Letters of Credit extended by Bank under the
Stand-By Letter of Credit Subline, is amended from December 1, 2014 to March 1,
2015.

 

(ii)                                   The date set forth in the first sentence
of Section 6.1(d), identifying Stand-By Letters of Credit for which Borrower is
required to provide beneficiary letters of cancellation or cash collateral if
such Stand-By Letters of Credit are outstanding on such date, is amended from
December 1, 2014 to March 1, 2015.

 

1.6                                    Amendment to Revolving Note. The
Revolving Note is hereby amended as follows:

 

(a)                                    The Maturity Date set forth in the first
paragraph on page 1 of the Revolving Note is hereby amended from December 1,
2014 to March 1, 2015.

 

Except as modified and amended herein, all other terms and conditions as stated
in the Loan and Security Agreement and in all other Loan Documents shall remain
unchanged and continue in full force and effect.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Loan and Security Agreement.

 

Executed and effective as of the date first written hereinabove

 

 

Borrower:

 

 

 

lteris, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Abbas Mohaddes

 

 

Abbas Mohaddes, Chief Executive Officer

 

 

 

 

 

 

Accepted:

 

 

 

California Bank & Trust,

 

a California banking corporation

 

 

 

 

 

By:

/s/ Sergio Alfonso

 

 

Sergio Alfonso, Vice President

 

 

3

--------------------------------------------------------------------------------